DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election of the invention of Group I, corresponding to claims 1-11, in the reply filed on 09/22/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/22/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
The term "long" in claim 6 is a relative term which renders the claim indefinite.  The term "long" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The Specification paragraphs [0013, 0028, 0070, 0089] were looked to in attempt to ascertain the meaning of "a long vertical hole"; however, the term "long" still remains relative and indefinite within claim 6.
Claim 8 recites the limitation "the movable cylinder".  There is insufficient antecedent basis for this limitation in the claim nor within claim 1 on which claim 8 depends.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (US 2013/0244095 A1, as cited within the IDS) and Lee et al. (KR 2015-0062849 A, as cited in the IDS, with citations below to a machine translation also provided in the IDS as document 14/20, and cited within the previous Office action -- note that the foreign document is attached to the present Office action for drawing citations) and Kinzelman (US 2,981,453 A).
Regarding claim 1, Min teaches an electrolyte removing device (gas removal apparatus 200a, Min Fig. 9, for removing gas and excess electrolyte, Min abstract and [0106]) comprising: 
a jig assembly (holder 210, Min Fig. 9) configured to receive in a seated position a pouch (battery cell 100 with case 130 seated within holder 210, Min Fig. 9 and [0105-0107]) comprising 
an accommodation part (pouch type battery 100 with case 130 having reception part 120, Min [0033, 0097-0098] and Figs. 2-3) in which an electrode assembly is accommodated (electrode assembly 110 within reception part 120, Min Figs. 2-3 and [0097-0098]), 
a gas pocket part (unsealed part 150 with hole 163, Min [0099-0100] and Figs. 3-6 and 9), and 
a connection part connecting the accommodation part to the gas pocket part (middle portion of 150 and rightmost portion of seal 140, Min Figs. 5-6); and 
an electrolyte removing assembly (gas/electrolyte removal apparatus 200/200a, Min [0104, 0107] and Figs. 8-9) configured to push an electrolyte remaining on the connection part to the gas pocket part (press block 240, Min Fig. 9, presses battery 100, Min. [0107], and thus pushes excess electrolyte through connection part 140/150 to unsealed part of 150) to remove the electrolyte from the connection part (suction device 230 removes excess electrolyte via hole 163 per Min [0104-0106], shown in Min Figs. 8-9, thus removes electrolyte from section 140 through 150 and 163), wherein the electrolyte removing assembly comprises: 
a guide member (sealing block 220, Min Figs. 8-9) configured to flatten the connection part without being folded (flattened seal/connection part 140 between 110 and 150 formed by sealing blocks 220, Min Figs. 8-9 and [0104-0105]) while the guide member is moved to the gas pocket part in a state of pressing the connection part (sealing blocks 220 perform thermal fusion on case 130 to achieve sealed portion 140 shown at right of Min Fig. 7 per Min [0107], thus sealing blocks 220 shown in Min Figs. 8-9 move up and down toward gas pocket/unsealed part 150); 
an electrolyte removing member (suction device 230, Min [0104-0106] and Figs. 8-9).

Min fails to teach that the electrolyte removing member is configured to push the electrolyte remaining on the connection part to the gas pocket part to remove the electrolyte from the connection part while the electrolyte removing member is moved to the gas pocket part in a state of pressing the 
Lee, which is analogous in the art of electrolyte removing during battery manufacture (see Lee translation Abstract), teaches an electrolyte removing member (roller 30, Lee Fig. 5) that is configured to push excess electrolyte (pressure applied to pouch 10 via roller 30 serves to push excess electrolyte out to gas pocket 12, Lee translation [0021-0023]) remaining on a connection part (edge portion of pouch 10 which becomes sealed in step S3 after hot-pressing and de-gassing, Lee translation [0026]) to a gas pocket part (gas pocket portion 12, Lee Fig. 5) to remove the electrolyte from the connection part while the electrolyte removing member is moved to the gas pocket part (roller 30 rolled toward 12 per arrow in Lee Fig. 5). Lee teaches that the roller is beneficial in both electrolyte removal and degassing to prevent bubbles and defects within the sealed final battery (Lee translation abstract and [0021, 0029]).
A person having ordinary skill in the art would have found it obvious to modify Min to include the roller of Lee to serve as the electrolyte removing member to push excess electrolyte and bubbles from within the battery pouch in order to prevent defects of the sealed battery as taught by Lee. Additionally, Lee teaches the roller 30 or pusher 20 both function to hot-press pouch 10 to remove excess gas and electrolyte to portion 12 (Lee Figs. 4-5 and translation [0022]). Since Min teaches hot-pressing off a battery pouch (via press block 240 and heater 250, Min Fig. 9 and [0107]) to achieve similar degassing and electrolyte removal (Min [0104-0107]) as that of Lee, a person having ordinary skill in the art would have found it obvious to use simple substitution to substitute the roller taught by Lee for the press block of Min while yielding only expected results (MPEP 2143 I B).

Kinzelman, which is analogous in the art of pressure rollers used on flat material (Kinzelman C1L15-35), teaches a roller supporting structure which can be used in equipment serving various purposes, such as squeegee rollers for removing excess chemical (Kinzelman C1L35-46), similar to the 
A person having ordinary skill in the art would have found it obvious to modify modified Min to include the roller support structure elements taught by Kinzelman to act as a moving members to move the guide member and the electrolyte removing member across the battery of modified Min from the connection part to the gas pocket part in order to achieve desirable self-adjusting pressure on the battery pack during electrolyte removal. 

Thus, all limitations of instant claim 1 are obvious. 

Regarding claim 2, modified Min teaches the limitations of claim 1 above and teaches the moving member comprises: a fixed body (fixed/bolted portions of 70 and 72 shown in Kinzelman Fig. 2); and a movable cylinder coupled to the fixed body (shafts 64 and 66 allow for movement of rollers, Kinzelman C5L67-70). 

However, Lee does teach (per the directionality of the arrow in Lee Fig. 5) that the roller 30 horizontally moves across the battery cell toward the gas pocket part in order to remove electrolyte therefrom (Lee translation [0021-0022] and Fig. 5).
A person having ordinary skill in the art would have found it obvious from this teaching of Lee to ensure that the moving member of modified Min included a movable cylinder portion in order to achieve the desired result of pushing excess electrolyte and gas bubbles toward to gas pocket portion to prevent damage within the battery cell.
Thus, claim 2 is rendered obvious.

Regarding claim 3, modified Min teaches the limitations of claim 2 above and teaches the guide member comprises: a first cylinder configured to horizontally translate from the connection part to the gas pocket part due to motion of the movable cylinder (cylindrical shape of roller 30 translating horizontally along arrow in Lee Fig. 5). 
Modified Min fails to explicitly teach a guide part configured to press on the connection part, the first cylinder configured to vertically translate the guide part into contact with the connection part, the movable cylinder configures to horizontally translate the guide part and the first cylinder together from the connection part to the gas pocket part to flatten the connection part.
However, Min does teach that sealing blocks 220 serve to flatten connection portion 140 to form a sealed battery (Min Figs. 5-9). Modified Min does teach that a roller is used to apply pressure to the battery pouch top in order to push electrolyte towards the gas pocket (Lee translation [0021-0022] and Fig. 5) and teaches both fixed and movable parts within the apparatus to allow for movement of the 
From these teachings, a person having ordinary skill in the art would have found it obvious to modify the guide member of modified Min to include a part to press onto the connection part to fully remove gas bubbles and excess electrolyte through the gas pocket and achieve sealing of the battery. Additionally, from Lee and Min, a person having ordinary skill in the art would have found it obvious to continue horizontal translation from the gas pocket portion to the connection portion to achieve sealing with a flattened connection portions as taught in the art (Min Figs. 6 and 9, and Lee translation [0026]). Additionally, applying a known technique to a known device ready for improvement to yield predictable results supports a conclusion of obviousness; thus, it would have been obvious to include the supported rollers of Kinzelman to act as the roller of within modified Min to improve electrolyte removal and sealing.
Thus, claim 3 is rendered obvious.

Allowable Subject Matter
Claims 4-11 are objected to as being dependent upon a rejected base claim (and/or 35 USC 112(b) pending rejections above), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 4-11 recite limitations which are not taught nor suggested within the prior art:
Regarding claim 4: Min Figs. 8-9 and [0104-0105] teach sealing blocks 220 with upper and lower plate-like surfaces which vertically translate from one another to flatten and thermally fuse a connection portion, but neither Min or Lee nor Kinzelman teach toward separate upper and lower guide plates for such a function, nor an upper guide plate being coupled to the first 
Regarding claim 5: Though Min Figs. 8-9 show sealing block 220 upper and lower portions overlapping one another along a vertical axis, modified Min fails to teach all limitations of claim 4 included in claim 5.
Regarding claim 6: Modified Min fails to teach guide plates and fails to teach toward inclusion of such, and therefore also does not teach nor suggest a hole for a coupling bolt to couple together upper and lower guide plates.
Regarding claim 7: Kinzelman does teach in Fig. 2 and C6L11-25 the use of a bolt which can be tightened and loosened as needed to apply pressure to roller supports. However, there is no teaching nor suggestion to render obvious the claim 4 and 5 limitations included within claim 7.
Regarding claim 8: Modified Min teaches the limitations of claim 1 and teaches a second cylinder (upper and lower rollers in Kinzelman Fig. 2, and/or duplication of parts in regards to the roller in Lee Fig. 5 and MPEP 2144.04 VI B) but fails to teach or suggest such coupled to the guide member. The prior art also fails to teach or suggest a separate pressing piece pressing on the connection part and vertically translated by the second cylinder nor horizontally translated by a movable cylinder. Min (Figs. 6-11) and Lee (Figs. 5-6) do both teach removal of excess electrolyte from in order to seal the connection part; however such does not quell the deficiencies presented above regarding no teaching toward a pressing piece.
Regarding claim 9:
Regarding claim 10: Modified Min teaches the limitations of claim 1 and teaches a seating jig being configured to receive the pouch in the seated position (holder 210 receives battery 100 in a seated position, Min Figs. 8-9). However, the prior art fails to teach toward or suggest a fixing jig, nor that the seating jig is coupled to a top surface of the fixing jig and comprises a fixing piece coupled to the top surface of the fixing jig; and a seating piece having elastic restoring force, the seating piece being disposed on a top surface of the fixing piece. There is no suggestion or motivation to modify the prior art in such a way to include these claimed features.
Regarding claim 11: The prior art fails to teach the limitations of claim 10 but does teach toward upper and lower support structures joined by a height-adjusting part therebetween to adjust distance (supports 70 and 72 with adjustable bolt 82 therebetween to adjust pressure, Kinzelman Fig. 2 and C6L11-25). However, this teaching of Kinzelman does not quell deficiencies of the prior art to teach towards limitations of claim 10.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Segawa et al. (US 2009/0253038 A1) teaches a device for manufacturing a battery having various adjustable stationary and moveable cylinders, plates, and rollers (see Segawa Fig. 30) but fails to teach toward the application of such for within an electrolyte removal device nor in the structural arrangement necessitated by the instant claims (Segawa [0127-0130, 0141-0143]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664. The examiner can normally be reached M-W, generally available 9a-4p EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE L. WALLS/Examiner, Art Unit 1728            

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728